Case 1:20-cv-01927-TWP-DML Document 92 Filed 09/15/21 Page 1 of 4 PageID #: 1240




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  DEREK L. BOYD,                                         )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )         No. 1:20-cv-01927-TWP-DML
                                                         )
  A. REAVES, PLOEGER,                                    )
  RYAN PATTON and DEPOSKI                               )
                                                         )
                               Defendants.               )

                                 ENTRY ON PENDING MATTERS

         This matter is before the Court on several pending Motions. In this civil rights action,

  Plaintiff Derek L. Boyd ("Mr. Boyd") alleges that four Heritage Trail Correctional Facility staff

  members retaliated against him for engaging in activities protected by the First Amendment.

  Discovery closed on July 8, 2021. The Defendants Mrs. A. Reaves, Mrs. Ploeger, Ryan Patton,

  and Officer Deposki (collectively the "Defendants"), moved for summary judgment on August 23.

  (Dkt. 68). In this entry, the Court addresses ten recent motions by Mr. Boyd and issues directions

  for completing summary judgment briefing.

                                            I. Discovery Motions

         Mr. Boyd has filed nine discovery motions asking the Court to "subpoena" various pieces

  of evidence. Each was filed on or after August 25. The Court previously ordered the parties to

  "complete written discovery and discovery depositions pursuant to Rules 26 through 37 and 45 of

  the Federal Rules of Civil Procedure" by July 8. Dkt. 31 at 4. Mr. Boyd does not indicate in his

  motions why he did not bring these motions (or move to extend discovery) sooner.

         When the Court sets a schedule, it may be modified "only for good cause." Fed. R. Civ. P.

  16(b)(4). The "primary consideration" in determining good cause "is the diligence of the party
Case 1:20-cv-01927-TWP-DML Document 92 Filed 09/15/21 Page 2 of 4 PageID #: 1241




  seeking" the extension. Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir. 2011). Mr. Boyd's

  motions do not acknowledge that discovery is closed, and they do not demonstrate a diligent effort

  to complete discovery or obtain an extension in the time provided. Mr. Boyd's discovery motions,

  dkts. [72], [78], [79], [80], [81], [82], [83], [84], and [85], are denied as untimely.

                                   II. Summary Judgment Briefing

         On September 1, Mr. Boyd filed a response to the defendants' summary judgment motion

  and a separate brief in support of the response. (Dkts. 73, 74). On September 7, he filed two more

  responses, (Dkts. 90 and 91), plus another response directed at one affidavit supporting the

  defendants' motion, (Dkt. 88).

         Local Rule 56-1(b) sets forth the procedure for responding to a summary judgment motion:

         A party opposing a summary judgment motion must, within 28 days after the
         movant serves the motion, file and serve a response brief and any evidence (that is
         not already in the record) that the party relies on to oppose the motion. The response
         must include a section labeled "Statement of Material Facts in Dispute" that
         identifies the potentially determinative facts and factual disputes that the party
         contends demonstrate a dispute of fact precluding summary judgment.

  S.D. Ind. L.R. 56-1(b) (emphasis added).

         Mr. Boyd's numerous filings are confusing and do not comply with the Local Rule. The

  clerk is directed to strike Mr. Boyd's responses to the summary judgment motion, dkts. [73], [74],

  [88], [90], [91]. Mr. Boyd will have through October 15, 2021, to file an amended response to

  the defendants' summary judgment motion. The amended response must comply with Local Rule

  56-1: It must include a statement of material facts in dispute and set forth all arguments regarding

  the defendants' summary judgment motion and supporting evidence in a single document.

         Mr. Boyd may cite documents already on the docket and need not refile them. If Mr. Boyd

  fails to file a response that complies with these directions in the time provided, the Court may treat

  the defendants' summary judgment motion as unopposed.



                                                    2
Case 1:20-cv-01927-TWP-DML Document 92 Filed 09/15/21 Page 3 of 4 PageID #: 1242




                              III. MOTION TO APPOINT COUNSEL

           With respect to his Motions to Appoint Counsel (Dkts. 17 and 23), the Court previously

  denied these requests and found that Mr. Boyd was capable of litigating this case on his own

  through the resolution of summary judgment motions. Specifically, on January 13, 2021 the Court

  wrote:

           This case is currently in discovery. Mr. Boyd is capable of sending discovery
           requests to defense counsel and responding to the defendant's requests. He is also
           as capable as other prisoners of organizing the evidence he obtains and responding
           to a motion for summary judgment.

           Accordingly, Mr. Boyd's motions for counsel, dkts. [17] and [23], are denied
           without prejudice. Mr. Boyd is capable of litigating this action pro se until
           dispositive motions are resolved. If this action proceeds beyond summary
           judgment, the Court will entertain a renewed motion for counsel. In the meantime,
           [] Mr. Boyd should continue to recruit counsel on his own.

  Dkt. 35 at 2.

           On August 19, 2021, Mr. Boyd filed another Motion to Appoint Counsel, noting that he

  recently injured his hand. (Dkt. 67). However, his torrent of recent filings˗˗(dockets 78-91

  inclusive)˗˗show that he is capable of writing a response to the Defendants' summary judgment

  motion. Mr. Boyd also states that he has encountered difficulties with discovery and the

  Defendants have not properly responded to his requests. However, the Court provided clear

  instructions for resolving discovery disputes and filing motions to compel, (Dkt. 31 at 6), and Mr.

  Boyd has not yet utilized that process. In short, Mr. Boyd has not provided good cause to

  reconsider the Court's conclusion that he is capable of litigating this action competently through

  the resolution of the defendants' summary judgment motion. His renewed motion to appoint

  counsel, Dkt. [67], is denied.




                                                   3
Case 1:20-cv-01927-TWP-DML Document 92 Filed 09/15/21 Page 4 of 4 PageID #: 1243




                                         IV. CONCLUSION

         For the reasons explained above, Mr. Boyd's discovery motions, Dkts. [72], [78], [79], [80],

  [81], [82], [83], [84], and [85], are denied as untimely. His renewed motion to appoint counsel,

  Dkt. [67], is denied without prejudice. The clerk is directed to strike Mr. Boyd's responses to

  the summary judgment motion, Dkts. [73], [74], [88], [90], [91]. Mr. Boyd will have through

  October 15, 2021, to file an amended response to the defendants' summary judgment motion that

  complies with the instructions in Part II above.

         IT IS SO ORDERED.

         Date:    9/15/2021


  Distribution:

  DEREK L. BOYD
  273507
  PLAINFIELD – CF
  PLAINFIELD CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Adam Garth Forrest
  BBFCS ATTORNEYS
  aforrest@bbfcslaw.com




                                                     4
